DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al (“James”) (US 4720063 A).
For claim 1, James discloses a main landing gear of an aircraft (Fig. 1) comprising: a shock strut (16) coupled to a truck (30, at least coupled by intermediate members) with one or more wheels (W); and a yoke (14) pivotally coupled with the shock strut (16) via a lower trunnion (lower portion of 14, encompassing pivot 20), and pivotally coupled with an aircraft structure (14 is at least coupled with intermediate members to 62 which is “pivotally attached to a portion of the aircraft”, Col 3, lines 39-40) via an upper trunnion (upper portion of 14, encompassing pivot 18), wherein the yoke (14) is configured to pivot about the upper trunnion in a direction back toward a tail of the aircraft and up toward a fuselage of the aircraft (Fig. 2, 14 rotates back and up about 18), and the shock strut (16) is configured to pivot about the lower trunnion in a direction forward toward a nose of the aircraft and up toward the fuselage of the aircraft to retract the one or more wheels (Fig. 2, 16 rotates forward and up about 20).
For claim 2, James discloses the main landing gear of claim 1 further comprising: a retraction actuator (64) configured to rotate the yoke (14) about the upper trunnion (18) in the direction back toward the tail (Col 3, lines 54-57); and a radius arm (106) coupled to the shock strut (coupled at 128) and configured to position the shock strut to fold about the lower trunnion in the direction forward toward the nose of the aircraft as the yoke rotates in the direction back toward the tail (brace 106 restrains movement of 16 as shown in Figs. 1 and 2, Col 6, lines 44-60).
For claim 4, James discloses the main landing gear of claim 2 wherein: the shock strut includes a bottom cylinder (24) coupled with the truck, and a top cylinder (22) that is telescopic with the bottom cylinder (Col 2, line 67-Col 3, line 2, “The lower strut portion 16 is what is commonly referred to as an "Oleo" strut. It comprises upper and lower telescopic members 22, 24”, Fig. 1, 24 at least coupled with intermediate members to the truck 30).
For claim 5, James discloses the main landing gear of claim 4 wherein: the radius arm (106) is coupled with a lower portion of the top cylinder (coupled at 128), and the lower trunnion is coupled with an upper portion of the top cylinder (coupled at 20).
For claim 6, James discloses the main landing gear of claim 4 wherein: the yoke (14) comprises a plate body (82 is a plate body; Fig. 3 shows that, as viewed from behind, 82 has a flat thin cross section, longer than it is wide) having an upper perimeter including the upper trunnion (Fig. 3, top edge of 82 includes the top portion of 14, including pivot 18), and a lower perimeter including the lower trunnion (Fig. 3, bottom edge of 82 includes the bottom portion of 14, including pivot 20), and the lower trunnion extends inboard from the top cylinder (Fig. 3, lower portion of 14 extends both inboard and outboard from 22).
For claim 7, James discloses the main landing gear of claim 1 further comprising: lock links (Fig. 1, lock actuator 144, which links 146 with 142) coupled to an inboard end of the lower trunnion (at least coupled by intermediate members to lower trunnion) and configured to stabilize the yoke (Col 6, lines 12-15, “When the control actuator 64 and the lock actuator 144 are fixed into the position shown by FIG. 1, the strut parts 14, 16 and the brace truss parts 108, 110, 112, 114, 136 are all fixed in position”).
For claim 8,  James discloses a method of retracting a main landing gear of an aircraft (Figs. 1-6), the method comprising: initiating retraction of the main landing gear (Figs. 1-6) including a truck (30) having one or more wheels (W), a shock strut (16) attached to the truck (30, at least attached by intermediate members), and a yoke (14) pivotably coupled with the shock strut via a lower trunnion (lower portion of 14, encompassing pivot 20) and pivotably coupled with a retraction actuator (64) via an upper trunnion (upper portion of 14, encompassing pivot 18); pivoting the yoke about the upper trunnion in a direction back toward a tail of the aircraft and up toward a fuselage of the aircraft (Fig. 2, 14 rotates back and up about 18); and pivoting the shock strut about the lower trunnion in a direction forward toward a nose of the aircraft and up toward the fuselage of the aircraft to retract the main landing gear (Fig. 2, 16 rotates forward and up about 20).
For claim 9, James discloses the method of claim 8 further comprising: positioning the shock strut forward (Fig. 2 shock strut moves forward) with a radius arm (106) while the yoke and the shock strut fold in opposite rotational directions (Figs. 1-2, 14 rotates counter-clockwise about 18 while 16 rotates clockwise about 20).
For claim 10, James discloses the method of claim 8 further comprising: unlocking lock links (Figs. 1-2, truss arm 104, including 108, 110, and lock actuator 144) that couple the yoke with the aircraft (yoke 14 is coupled to pivot point 116, which is mounted to the aircraft, by intermediate members of truss arm 104) to initiate retraction of the main landing gear (from Figs. 1-2 retraction initiates).
For claim 13, James discloses the method of claim 8 further comprising rotating the yoke about the upper trunnion (Figs. 1-2, 14 rotates counter-clockwise about 18) with a retraction actuator (Col 3, lines 54-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Guering (US 20130112808 A1).
For claim 3, James discloses the main landing gear of claim 2 wherein: the retraction actuator (64) includes a rod (shown in Fig. 2 extending from cylinder of 64 toward 70) attached with a retraction horn (68) extending from the upper trunnion (68 extends from upper portion of 14), and the retraction Col. 6, lines 30-40), but fails to disclose that the retraction actuator is configured to pull the retraction horn.
However, Guering teaches a retraction actuator (72) that is configured to pull the retraction horn (crank 70 is pulled by 72 during actuation as shown in Figs. 5-6c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James by having the retraction actuator be in a position to pull the retraction horn rather than push it as disclosed by Guering. One of ordinary skill in the art would have been motivated to make this modification because it would be a simple substitution of one known element (retraction actuator that pushes) for another (retraction actuator that pulls) to obtain predictable results (retracting a landing gear).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Stuhr (US 5000400 A).
For claim 11, James discloses the method of claim 10, but fails to disclose further comprising: re-locking the lock links over center as the main landing gear positions to a retracted position. James uses a separate locking mechanism for locking the gear when retracted compared to when extended.
However, Stuhr teaches a method of retracting landing gear comprising re-locking lock links over center (Fig. 10, 70 has two components that align when locked in the retracted position) as the main landing gear positions to a retracted position (Col. 5, lines 36-41, “The looking mechanism 70 is in its locked position when the drag brace 62 is in its fully deployed and fully stowed positions, as best shown in FIG. 10”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James by having lock links that could .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Meneghetti (US 6173920 B1).
For claim 12, James discloses the method of claim 8, but fails to disclose further comprising: maintaining a level orientation of the truck attached to the shock strut during retraction of the main landing gear.
However, Meneghetti teaches a method of retracting a main landing gear of an aircraft (Figs. 4-5) comprising maintaining a level orientation of the truck attached to the shock strut during retraction of the main landing gear (Col. 6, lines 30-31, “Truck and wheel assembly stays approximately level during all phases of retraction/extension”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James by maintaining a level orientation of the truck attached to the shock strut during retraction of the main landing gear as disclosed by Meneghetti. One of ordinary skill in the art would have been motivated to make this modification for “minimizing aerodynamic frontal area and therefore noise, and to a lesser extent, loading on the gear structure”. (Col. 6, lines 31-33)

Claim 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James.
For claim 14, James discloses an aircraft comprising: a main landing gear comprising: wheels (W) coupled by a truck (30, at least coupled by intermediate member) and arranged in tandem Fig. 1, two wheels); a shock strut (16) including a bottom cylinder (24) attached to the truck, and a top cylinder (22) that is telescopic with the bottom cylinder (Col 2, line 67-Col 3, line 2, “The lower strut portion 16 is what is commonly referred to as an "Oleo" strut. It comprises upper and lower telescopic members 22, 24”, Fig. 1, 24 at least coupled with intermediate members to the truck 30); a yoke (14) including a lower trunnion (lower portion of 14, encompassing pivot 20) and an upper trunnion (upper portion of 14, encompassing pivot 18), wherein the lower trunnion pivotally couples a bottom of the yoke with the top cylinder of the shock strut (bottom of 14 coupled to 16 via 20), and the upper trunnion pivotally couples a top of the yoke with an aircraft structure (14 is at least coupled with intermediate members, including 18, to 62 which is “pivotally attached to a portion of the aircraft”, Col 3, lines 39-40); a retraction actuator (64) configured to pivot the top of the yoke (top of 14) about the upper trunnion (18) to rotate the yoke back toward a tail and up toward a fuselage of the aircraft (Col 6, lines 30-40); and a radius arm (106) to position the shock strut to pivot about the lower trunnion and fold relative to the bottom of the yoke to retract the wheels forward toward a nose of the aircraft and up toward the fuselage of the aircraft (brace 106 restrains movement of 16 as shown in Figs. 1 and 2, Col 6, lines 44-60), but fails to disclose a pair of main landing gear.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two main landing gears instead of one for at least purposes of redundancy, stability, and/or weight distribution among more wheels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 16, James as modified discloses the aircraft of claim 14 wherein: the yoke comprises a plate body (82 is a plate body; Fig. 3 shows that, as viewed from behind, 82 has a flat thin cross section, longer than it is wide) having an upper perimeter including the upper trunnion (Fig. 3, top edge of 82 includes the top portion of 14, including pivot 18), and a lower perimeter including the lower trunnion (Fig. 3, bottom edge of 82 includes the bottom portion of 14, including pivot 20), and the Fig. 3, lower portion of 14 extends both inboard and outboard from 22).
For claim 17, James as modified discloses the aircraft of claim 16 but fails to disclose that the yoke comprises a rectangular frame.
The frame disclosed by James is generally trapezoidal in shape when viewed from the front or back. However, it would have been an obvious matter of design choice to make the different portions of the frame of whatever form or shape was desired or expedient such as rectangular, for purposes of meeting design criteria such as strength, weight, size etc. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A rectangular frame produces no unexpected results.
For claim 18, James as modified discloses the aircraft of claim 14 wherein each of the main landing gear further includes: lock links (Fig. 1, lock actuator 144, which links 146 with 142) coupled to an inboard end of the lower trunnion (at least coupled by intermediate members to lower trunnion) and configured to stabilize the yoke (Col 6, lines 12-15, “When the control actuator 64 and the lock actuator 144 are fixed into the position shown by FIG. 1, the strut parts 14, 16 and the brace truss parts 108, 110, 112, 114, 136 are all fixed in position”).
For claim 20, James as modified discloses the aircraft of claim 14 wherein: the aircraft is a cargo aircraft (stowage compartment 10).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over James, in view of Guering.
For claim 15, James as modified discloses the aircraft of claim 14, wherein: the retraction actuator (64) includes a rod (shown in Fig. 2 extending from cylinder of 64 toward 70) attached with a retraction horn (68) extending from the upper trunnion (68 extends from upper portion of 14), and the retraction actuator is configured to rotate the yoke about the upper trunnion in the direction back Col. 6, lines 30-40), but fails to disclose that the retraction actuator is configured to pull the retraction horn
However, Guering teaches a retraction actuator (72) that is configured to pull the retraction horn (crank 70 is pulled by 72 during actuation as shown in Figs. 5-6c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James by having the retraction actuator be in a position to pull the retraction horn rather than push it as disclosed by Guering. One of ordinary skill in the art would have been motivated to make this modification because it would be a simple substitution of one known element (retraction actuator that pushes) for another (retraction actuator that pulls) to obtain predictable results (retracting a landing gear).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over James, in view of Chow et al (“Chow”) (US 8,028,956 B2), further in view of Weinert (US 4,768,738).
For claim 19, James as modified discloses the aircraft of claim 14, but fails to disclose further comprising: a body fairing to cover one of the main landing gears in a retracted position; and a wing support sponson extending from a wing to a position in front of the main landing gear in the retracted position.
However, Chow teaches a body fairing (Fig. 1, 1-5) to cover one of the main landing gears in a retracted position (Col. 11, lines 24-26, “During normal flight, the doors 1 to 5 are in their closed position as shown in FIG. 1, with the landing gear stowed in the landing gear bay”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by including a body fairing to cover one of the main landing gears in a retracted position as disclosed by Chow. One of ordinary skill in the art would have been motivated to make this modification in order to reduce drag Col. 1, lines 41-42 of Chow).
Additionally, James as modified does not disclose a wing support sponson extending from a wing to a position in front of the main landing gear in the retracted position.
However, Weinert teaches a wing support sponson (Fig. 3-4, 13) extending from a wing (Fig. 3-4, wing not labeled, but shown connected to top of fuselage and to sponson 13) to a position in front of the main landing gear in the retracted position (Fig. 3 shows landing gear, the circle within 13, in the retracted position; the sponson 13 extends from the wing to a point in front of the main landing gear, to the left of the wheel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by including a wing support sponson extending from a wing to a position in front of the main landing gear in the retracted position as disclosed by Weinert. One of ordinary skill in the art would have been motivated to make this modification in order to provide structural support for the wing by bracing it with the fuselage and providing clearance for the landing gear (Fig. 3 of Weinert; Col. 2, lines 51-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642